El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Florencio Lebrón Santiago presentó escrito a la Corte de Distrito de Guayama alegando que posee quieta y pacífica-mente una finca, cuya descripción hace, la que adquirió por herencia de su padre fallecido hace más de veinte años, que su valor es de $120, que por ella no se pagan contribuciones al Tesoro Insular y que carece de título escrito inscribible.
Practicada la información correspondiente la corte de-*68claró justificada la posesión, sin perjuicio de terceros, y or-denó qne se inscribiera en el registro de la propiedad, pero presentado el expediente original el registrador negó la ins-cripción qne se le solicitó exponiendo como primera razón qne * * * “de la moción inicial no resulta el tiempo qne lleva de posesión el promovente en la finca de qne se trata; y qne los testigos de la información Anreliano y Filomeno Ramos no contraen sus declaraciones al tiempo que baya durado la posesión del citado promovente del expediente * '* * y en el escrito qne nos lia presentado el registra-dor en este recurso gubernativo interpuesto contra su reso-lución denegatoria de inscripción expone en apoyo de la misma si lia de expresarse en la solicitud de un expediente posesorio de una manera expresa el tiempo que se lleva de posesión o si basta, como parece colegirse de la solicitud, que tal circunstancia se consigne en forma ambigua, deján-dolo a la interpretación que pueda darle la oficina del re-gistro.
Así pues, los términos en que está redactada la nota de-negatoria en cuanto a' ese motivo de la negativa de inscrip-ción y el alegato del registrador claramente demuestran que el motivo primero que tuvo para no inscribir la finca fue porque ni de la solicitud inicial del expediente posesorio ni de las declaraciones de los testigos resulta el tiempo que lleva de posesión el promovente, y por tanto, lo que tenemos que considerar y resolver en este caso es si el tiempo de posesión está suficientemente alegado y probado de modo que quede cumplido el artículo 391 de la Ley Hipotecaria en sus reglas primera, No. 4, y tercera, párrafo segundo, preceptivo de que en el escrito en que se pida la admisión de la información se expresará el tiempo que se llevase de posesión, y que los testigos contraerán sus declaraciones al tiempo que baya durado la posesión, entre otras cosas.
Nos parece que alegándose en la solicitud inicial de la información que el promovente posee la finca desde la muerte *69de su padre y que ésta ocurrió hace más de veinte años, cla-ramente se expresa qne tal posesión ha durado por lo me-nos veinte años y que por tanto se alegó suficientemente el tiempo de posesión. En cuanto a los testigos como depu-sieron que Florencio Lebrón posee la finca desde la muerte de su padre fallecido cuando uno de los testigos que ahora tiene cincuenta y ocho años de edad era muy pequeño, y según el otro testigo desde hace veinte o treinta años, cree-mos que contrajeron sus declaraciones al tiempo de posesión de por lo menos veinte años que alegó el peticionario.
Los Sres. Galindo y Escosura, en sus comentarios a la legislación hipotecaria, cuarta edición, tomo cuarto, página 592, sostienen que no es preciso determinar el tiempo en que empezó la posesión, sino que basta fijar el año o decir cuán-tos hace que se posee. Así pues, tenemos que concluir que no existe el primer motivo en que se fundó el registrador para negar la inscripción.
También se funda la negativa de inscripción en no ha-berse acreditado por el promovente con el último recibo de contribución, u otro documento, que el anterior poseedor haya pagado la contribución territorial por la finca de que se trata, o en su defecto que ésta se haya tenido en cuenta por el Te-sorero de Puerto Rico para la imposición o exención de con-tribución.
Según el artículo 391 citado, párrafos Io. y 3o. de la re-gla 4a. en los expedientes posesorios se presentará certifi-cación de la autoridad encargada del cobro de la contribu-ción territorial en la que se exprese claramente con referen-cia a los padrones de la riqueza u otros datos que el inte-resado paga la contribución a título de dueño. El peticio-nario presentó una certificación del Tesorero de esta Isla creditiva de que' Florencio Lebrón no figura como contribu-yente en el reparto de contribuciones del municipio de G-ua-yama para el año de 1920 a 1921 con finca rústica en el barrio de Guamaní, y entiende el recurrente que esto es bastante *70para dejar cumplidos dichos preceptos de acuerdo con el caso de Castro v. El Registrador, 23 D. P. R. 233. No hemos de-clarado en el caso qne se cita qne baste en los expedientes posesorios qne según la certificación del Tesorero de Pnerto Rico la finca no aparezca en el reparto de contribnciones pnes expresamos qne el Tesorero debía certificar qne estaba exenta de contribución o probarse qne valía, como alegaba la peti-ción inicial, una cantidad menor qne la fijada para imponer las contribnciones. Pero en el caso qne resolvemos ahora la solicitud inicial expresó qne la finca valía $120, valor qne es tribntable de acuerdo con el artículo 291 del Código Po-lítico y por esto debía el recurrente justificar que pagaba la contribución a título de dueño.
Por esta ultima razón la.nota recurrida debe ser confir-mada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.